DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment was filed 13 May 2019.  Claims 1-14 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1
It is unclear what constitutes “ultra-dense hydrogen”.  It is unclear what constitutes an “ultra-dense state” of hydrogen.  The dividing boundary between ultra-dense and non-ultra-dense is undefined and unknown.  The claims do not allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention is stated [0020] to be based on generating muons by accumulating ultra-dense hydrogen, and subjecting the accumulated ultra-dense hydrogen to a perturbing field (such as an electromagnetic field, including purely electric or magnetic fields).
The invention is directed to an apparatus for generating muons.  The apparatus (e.g., claim 1) is defined to include in particular an "ultra-dense hydrogen accumulator", in which a "hydrogen transfer catalyst" is arranged within a "flow path" of the 
I. 	the ultra-dense hydrogen state;
II. 	the specific material of the hydrogen transfer catalyst;
Ill. 	the nature of the field source; and
IV.	which technical apparatus features make this field source adapted to stimulate or induce the negative muon emission.
Because all this information is missing, it is not clear which corresponding features are intended to be covered by this wording.  Thus, the disclosure is non enabling and inoperative, and would not enable the skilled artisan to make and/or use the recited invention.  
The application does not provide any experimental evidence for the actual obtainment and accumulation of such ultra-dense hydrogen within such a device, with for example no information or measurement about temperature and density of such state.  Also, the application does not include any detailed, step-by-step method of how to operate the device (e.g., Figure 2) in order to indeed generate such ultra-dense hydrogen state.  Nor does the application explain why the hydrogen atoms are prevented from re-forming covalent bonds.  Nor does the application explain how ultra-dense hydrogen can be absorbed by a metallic absorbing member.  The application is absent a detailed explanation of how negative muons are emitted from ultra-dense hydrogen.  Given the lack of parameters and boundary conditions (e.g., operating 
Furthermore, as best understood, it appears that the alleged ultra-dense hydrogen state merely represents a sort of "desiderata" for obtaining nuclear fusion, since the ultra-dense requirement is attempted to be defined through the nucleus-nucleus distance as being considerably less than 50 picometers [0009], i.e., exactly the condition result obtained once the Coulomb forces between nuclei have indeed been overcome, so that fusion can indeed occur.
The examiner contends that Applicant's invention relies on an “ultra-dense hydrogen” concept.  However, there is no reputable evidence of record to support the assertion of using “ultra-dense hydrogen” for production of nuclear fusion.  The application is not disclosed in a manner sufficiently clear and complete for it to be made and/or used by a person of ordinary skill in the art.
“Reproducibility” must go beyond one's own lab. One must produce a set of instructions (i.e., a recipe) that would enable anyone to produce the same results.  It is the Examiners' position that an undue amount of experimentation would be required to produce an operative nuclear fusion embodiment of Applicant's invention.  Also, even if the alleged nuclear fusion were somehow possible, it is unlikely to produce useful heat.  For the many reasons discussed herein, Applicant’s disclosure is non enabling and inoperative, and would not enable the skilled artisan to make and/or use the recited invention.  

Additionally, it is also noted that while most of the work dealing with ultra-dense hydrogen is found to be published by the present inventor or a few additional scientists who are co-authors of the inventor in several publications (see for example the references mentioned in the application), no additional independent confirmation could be found for the actual provision of such ultra-dense hydrogen.  Thus, the Examiner asserts that there is no credible, peer-reviewed published evidence to support the existence of the alleged “ultra-dense hydrogen”, especially for use in nuclear fusion.
The statute does not require independent verification or substantiation of a disclosure of an invention.  However, enablement is determined based on whether one of ordinary skill in the art can make and use the invention, and an independent verification or substantiation of a disclosure of an invention is merely one non-limiting example of how an Applicant may meet the statute.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
The reasons the invention as disclosed is deemed inoperative are the same as the reasons set forth in the above 35 USC § 112(a) rejection.
Applicant at best has set forth what may be considered a concept or an object of scientific research.  However, it has been held that such does not present a utility within the meaning of 35 U.S.C. 101.  See Brennerv. Manson, 148 U.S.P.Q. 689.
Additionally, it is well established that when, like here, the utility of the invention is based upon allegations that border on the incredible or allegations that would not be readily accepted by a substantial portion of the scientific community, sufficient substantiating evidence of operability must be submitted by Applicant.  Note In re Dash, No. 04-1145, 2004 WL 2829039 (Fed. Cir. Dec. 10, 2004), and In re Swartz, No. 00-1108, 56 USPQ2d 1703.  Also note In re Houghton, 167 U.S.P.Q. 687 (CCPA1970); In re Ferens, 163 U.S.P.Q. 609 (CCPA 1969); Puharich v. Brenner, 162 U.S.P.Q. 136 (CA DC 1969); In re Pottier, 152 U.S.P.Q. 407 (CCPA 1967); In re Ruskin, 148 U.S. P.Q. 221 (CCPA 1966); In re Citron, 139 U.S.P.Q. 516 (CCPA 1963); and In re Novak, 134 U.S.P.Q. 335 (CCPA 1962).  One of ordinary skill in the art would doubt the operability of the invention.

Objection to Specification
The claimed invention as disclosed is deemed non enabling. 
For the same reasons discussed above, the specification is objected to as being directed to an inoperable device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Holmlid ("Ultrahigh-density deuterium of Rydberg matter clusters for inertial confinement fusion targets", Laser and Particle Beams 27, no. 3 (2009): 529-532) in combination with Soininen (US 2015/0162104).
Holmlid discloses a hydrogen feature termed “ultra-dense hydrogen”.  Accumulated dense hydrogen is targeted with a laser (i.e., a field source) for nuclear fusion.  For example, note the title, abstract, and page 531.
Soininen shows that it is well known in the art to prepare hydrogen with a hydrogen transfer catalyst (e.g., styrene catalyst) prior to exposure to a laser beam to enhance nuclear fusion.  The catalyst is between an inlet and an outlet.  Note sections 0021, 0022, 0045, 0116, 0246.  Like Soininen, Applicant [0066] uses a styrene catalyst.
Modification of Holmlid to have included a hydrogen transfer catalyst to enhance nuclear fusion, as suggested by Soininen, would have been obvious to one of ordinary skill in the art.  Any positioning tilt would result in a sloping surface.  According to Applicant’s reasoning, the laser in the modified Holmlid would inherently stimulate or induce emission of negative muons from hydrogen in the ultra-dense state.
Objection to the Abstract
The abstract of the disclosure is objected to because it is unclear what constitutes “ultra-dense hydrogen” and “hydrogen in ultra-dense state”.  The abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).

Objection to the Title
The Title is objected to because it is unclear what constitutes the “intended use”.  It is unclear whether the “intended use” implies that the Title should read “Apparatus for generating muons for a nuclear fusion reactor”. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI). 

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646